Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 1 of 10                      PageID #: 9




STATE OF MAINE                                              SUPERIOR COURT
                                                            LOCATION: FARMINGTON
FRANKLIN, ss.
                                                            DOCKET NO. FARDC-CV-19-
                                                                                                   1

Jessica M. Perkerewicz,              )
               Plaintiff             )
                                     )
              v.                     )
                                     )                      COMPLAINT
Sugarloaf Mountain Corporation,      )
              and                    )
Aaron Upham,                         )
              and                    )
Coyote Freeman,                      )
      jointly and severally,         )
              Defendants             )


       NOW COME the Plaintiff, Jessica M. Perkerewicz ("Plaintiff'), by and through
undersigned Counsel, and hereby complains against the defendants, Sugarloaf Mountain
Corporation ("Sugarloaf'), Aaron Upham ("Upham"), and Coyote Freeman ("Freeman"), jointly
and severally ("Defendants") as follows:


                                 GENERAL ALLEGATIONS
   1. Plaintiff, Jessica M. Perkerewicz, is a resident of Phillips, County of Franklin, State of
      Maine.

   2. Upon information and belief, Defendant Sugarloaf Mountain Corporation is an
      incorporated business with a principal place of business in Carrabassett Valley, County of
      Franldin, State of Maine.

   3. Upon information and belief, Defendant Aaron Upham, was the Executive Chef of
      Sugarloaf Mountain Corporation, including the restaurant 45 North at Sugarloaf.

   4. Upon information and belief, Defendant Upham is a resident of the State of Maine.

   5. Upon information and belief, Defendant Coyote Freeman, was an employee of Sugarloaf
      Mountain Corporation and worked in the restaurant 45 North.

   6. Upon information and belief, Defendant Freeman is a resident of the State of Maine.

   7. All incidents alleged herein on which Plaintiff sues occurred in the County of Franklin,
      State of Maine.

                                                1
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 2 of 10                      PageID #: 10




   8. Plaintiff began her relevant employment with Defendant Sugarloaf on or around February
      2017, and began working directly with Defendant Upham in November of 2017.

   9. At all relevant times, Defendant Upham was the Executive Chef at Sugarloaf and a direct
      supervisor of Plaintiff.

   10. Defendant Upham subsequently began to sexually assault and harass Plaintiff. The sexual
       assault and harassment includes, but is not limited to the following:

   11. Defendant Upham would proposition Plaintiff and her younger sister, who was employed
       at Sugarloaf from December 2017 until January 2018, and make comments asking the
       two women to come home with him.

   12. Defendant Upham would also walk up from behind Plaintiff if she was facing a table, he
       would take one hand and physically press her down so she was bent over the table, and
       then ram his genitals in to her backside, "dry humping" her.

   13. Defendant Upham would do this several times per week, in front of Plaintiffs co-
       workers, and even in front of another supervisor, Jamie Caron, the Food and Beverage
       Manager at Sugarloaf.

   14. The "dry-humping" persisted until on or around January 2018, when Plaintiff overheard
       Defendant Upham and Jaime Caron discussing an apparent complaint made by another
       employee at Sugarloaf, and the two supervisors agreed that they needed to be careful with
       their behavior.

   15. Defendant Upham would also repeatedly come up behind Plaintiff and unhook her bra
       strap.

   16. This escalated to an incident in June of 2019, when Defendant Upham tried to unhook
       Plaintiffs bra strap and realized the latch was not in the back, so he tried to detach her
       bra from the front with the strap between her breasts.

   17. This last attempt in June of 2019 occurred in the presence of another supervisor, Peter
       Buckby, the Executive Sous Chef at Sugarloaf.

   18. Throughout the time Defendant Upham was Plaintiffs supervisor and she worked for
       him, he also would text message Plaintiff inappropriate things like "Hey beautiful." and
       "What are you wearing for underwear today" and "Thanks for helping out we will do butt
       stuff tomorrow as a token of my gratitude".




                                                 2
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 3 of 10                     PageID #: 11




   19. While Plaintiff was working in the kitchen under Defendant Upham's supervision, she
       was also repeatedly sexually harassed by another employee, Parrish Brooks, who would
       call Plaintiff rude and derogatory names, tell her she only has her job because of her
       breasts, and would repeatedly proposition Plaintiff.

  20. Plaintiff confronted Defendant Upham about Brooks on at least two separate occasions,
      and Defendant Upham' s response was along the lines that Plaintiff and Sugarloaf needs
      to work to "build up" employees, rather than fire them.

  21. Plaintiff was promoted to a chef position on or around June 30, 2019.

  22. While in this position, Plaintiff had problems with her kitchen staff being disrespectful
      toward her and creating a hostile work environment.

  23. One employee in particular, Defendant Coyote Freeman, gave Plaintiff the most trouble.

  24. Defendant Freeman would text message Plaintiff inappropriate comments, such as
      requesting a blow job from Plaintiff in exchange for giving her a ride to work, and would
      frequently call her derogatory names like "bitch" and "dyke" while working together.

  25. Defendant Freeman would throw food and kitchen utensils at Plaintiff in the kitchen.

  26. Plaintiff confronted Peter Buckby about Defendant Freeman on multiple occasions on or
      around June and July 2019, but nothing was ever resolved.

  27. This ongoing problem came to a head on or around July of 2019, when Defendant
      Freeman physically threatened and assaulted Plaintiff two separate times.

  28. On the first occasion, on or around July 12, 2019, he held a knife against Plaintiff's neck.

  29. The next time they worked together, on or around July 18, 2019, Defendant Freeman
      used his knife to slice at the brim of Plaintiff's hat that she was wearing.

  30. Plaintiff immediately walked out of the restaurant and was contacted thereafter by
      Defendant Upham via text message, asking what had happened and asking her to call
      him.

  31. Plaintiff called Defendant Upham the next morning and reported the incidents involving
      Defendant Freeman.

  32. During that conversation, Defendant Upham, who had at all relevant times been
      Plaintiff's immediate supervisor and had been sexually harassing her throughout the



                                               3
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 4 of 10                     PageID #: 12




      duration of the time they had worked together, informed Plaintiff that she would no
      longer be working at Sugarloaf.

   33. Plaintiff was subsequently c.ontacted by Leah Stevens, Director of Human Resources at
       Defendant Sugarloaf, and Ms. Stevens informed Plaintiff that she had received
       termination of employment papers from Defendant Upham but that she wanted to discuss
       the situation with Plaintiff before filing them.

   34. Plaintiff disclosed to Ms. Stevens the two knife incidents with Defendant Freeman, as
       well as other problems that she had had with her kitchen staff disrespecting her, and Ms.
       Stevens told her that she was going to wait to process the termination papers, investigate
       the situation, and pay Plaintiff for the following week while the investigation was
       underway.

   35. During the investigation, Plaintiff retained legal counsel, and counsel contacted Ms.
       Stevens to discuss with her the history of sexual harassment by Defendant Upham.

   36. As a result.of Defendant Sugarloafs internal investigation, Plaintiff's employment at
       Sugarloaf was terminated.

   37. Plaintiff received a notice regarding termination of her health insurance through
       Sugarloaf, the notice stating that she had been terminated on August 2, 2019.

   38. Upon information and belief, Defendant Sugarloaf has not terminated the employment of
       Defendant Upham, nor Defendant Freeman.

   39. As a result of the sexual harassment and assaultive behavior that Plaintiff experienced
       while working at Sugarloaf, Plaintiff has undergone counseling to deal with the continued
       impacts of the trauma.

   40. As a result of her termination, Plaintiff had to file for unemployment benefits because
       there were limited options for subsequent employment.

   41. Plaintiff has since obtained employment in different capacity with another company, but
       it is not suitable employment as she has undergone a significant pay cut at this new
       position and the position is not equitable to the position she occupied at Sugarloaf.



           COUNT I: VIOLATION OF THE MAINE HUMAN RIGHTS ACT
   42. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 - 41 of the
       Complaint above, as if fully set forth and contained herein and further complains against
       Defendants as follows.


                                                4
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 5 of 10                    PageID #: 13




   43. The Maine Human Rights Act ("MHRA") makes it illegal for an employer to maintain a
      . hostile environment.

   44. The relevant conduct created a hostile environment for Plaintiff.

   45. Defendant Sugarloaf Mountain had notice of the hostile environment, but it failed take
       prompt remedial action to remedy the environment.

   46. The hostile environment caused Plaintiff to suffer the damages set forth below.

   47. Defendant Sugarloaf Mountain acted with malice or reckless disregard for the subject
       discrimination laws as set forth above.

   48. Defendant Aaron Upham acted with malice or reckless disregard for the subject
       discrimination laws as set forth above.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of Defendants Sugarloaf Mountain and Aaron Upham's conduct,
including but not limited to general and non-economic damages, economic damages,
prejudgment and post-judgment interest, punitive damages, costs of this suit, including
reasonable attorney fees and costs, and such further relief as this Court may deem proper.


                                 COUNT II: RETALIATION
   49. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 -47 of the
       Complaint above, as if fully set forth and contained herein and further complains against
       Defendants as follows.

   50. The MHRA also makes it illegal for an employer to retaliate against an employee for
       complaining of harassment or hostile work environment.

   51. Prior to her termination, Plaintiff complained of the harassment to Defendant Upham, her
       supervisor that had been sexually harassing her throughout the duration of her
       employment.

   52. After Plaintiffs complaint, she was subsequently terminated.

   53. There is a causal link between Plaintiffs complaint of harassment and her termination.




                                                5
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 6 of 10                     PageID #: 14




   54. Defendant Sugarloaf Mountain violated the MHRA by retaliating against Plaintiff
       because of her complaint of harassment.

   55. Defendant Sugarloaf Mountain acted with malice or reckless disregard of the Maine
       Human Rights Act.


        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of Defendant Sugarloaf Mountain's conduct, including but not limited to
general and non-economic damages, economic damages, prejudgment and post-judgment
interest, punitive damages, costs of this suit, including reasonable attorney fees and costs, and
such further relief as this Court may deem proper.


                              COUNT III: SEXUAL ASSAULT

   56. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 - 54 of the
       Complaint above, as if fully set forth and contained herein and further complains against
       Defendants as follows.

   57. During the course of Plaintiff's employment at Sugarloaf and throughout the duration of
       the time Plaintiff worked directly with Defendant Upham, Defendant Upham repeatedly
       sexually assaulted Plaintiff.

   58. Initially, the sexual assault took the form of "dry humping", and Defendant Upham
       would walk up behind Plaintiff if she was facing a table, take one hand and physically
       press her down so she was bent over the table, and then would ram his genitals in to her
       backside.

   59. This conduct was eventually replaced with consistent and frequent attempts, most of
       which were successful, to unhook Plaintiff's bra.

   60. This conduct escalated to the final incident in June of 2019, when Defendant Upham tried
       to unhook Plaintiff's bra, then realized the latch was not in the back, so he reached in
       front and tried to detach Plaintiff's bra in the front, between her breasts.

   61. As a result of the intentional, reckless, and negligent conduct of Defendant Upham,
       Plaintiff has suffered and continues to suffer mental and emotional distress and
       humiliation.

   62. Plaintiff has sought mental health counseling as a result of her experiences working at
       Sugarloaf.


                                                6
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 7 of 10                       PageID #: 15




    63. At all times material, Plaintiff and Defendant Upham were employed by Defendant
        Sugarloaf, and Defendant Upham was Plaintiff's direct supervisor.

           WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
. judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
  has suffered as a result of Defendant Aaron Upham's conduct, including but not limited to
  general and non-economic damages, economic damages, prejudgment and post-judgment
  interest, punitive damages, costs of this suit, including reasonable attorney fees and costs, and
  such further relief as this Court may deem proper.



                             COUNT IV: SEXUAL HARASSMENT

    64. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 - 62 of the
        Complaint above, as if fully set forth and contained herein and further complains against
        Defendants as follows.

    65. During the course of Plaintiff's employment at Sugarloaf and throughout the duration of
        the time Plaintiff worked directly with Defendant Upham, Defendant Upham would text
        message Plaintiff inappropriate things like "Hey beautiful." and "What are you wearing
        for underwear today" and "Thanks for helping out we will do butt stuff tomorrow as a
        token of my gratitude".

    66. Plaintiff was sexually harassed by fellow employees, primarily Parrish Brooks, before
        she was promoted to her chef position.

    67. Plaintiff confronted Defendant Upham about the harassment by Brooks, and Defendant
        Upham refused to take action against Brooks on these grounds.

    68. Plaintiff also experienced frequent harassment from her kitchen staff that she oversaw as
        the chef, most notably from Defendant Freeman.

    69. Defendant Freeman would text message Plaintiff inappropriate comments, such as
        requesting a blow job from Plaintiff in exchange for giving her a ride to work, and would
        frequently call her derogatory names like "bitch" and "dyke" while working together.

    70. At all times material, Plaintiff and Defendant Upham were employed by Defendant
        Sugarloaf, and Defendant Upham was Plaintiffs direct supervisor.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of Defendants Sugarloaf Mountain and Aaron Upham' s conduct,
including but not limited to general and non-economic damages, economic damages,



                                                  7
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 8 of 10                      PageID #: 16




prejudgment and post-judgment interest, punitive damages, costs of this suit, including
reasonable attorney fees and costs, and such further relief as this Court may deem proper.




                                   COUNT V: HARASSMENT
    71. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 - 69 of the
        Complaint above, as if fully set forth and contained herein and further complains against
        Defendants as follows.

    72. In addition to the sexual harassment that Plaintiff endured by Defendant Freeman, the
        harassment also became physical on two consecutive occasions, which were the last two
        shifts Plaintiff worked with Defendant Freeman, when Defendant Freeman used a kitchen
        knife against Plaintiff in a threatening and intimidating manner.

    73. On the first occasion, on or around July 12, 2019, Defendant Freeman was upset with
        Plaintiff in the kitchen, and came up behind her and held a knife against Plaintiffs neck.

    74. Plaintiff asked Defendant Freeman to leave at that time, and he left the kitchen and did
        not return.

    75. On the second occasion, the very next shift the parties worked together and on or about
        July 18, 2019, Defendant Freeman used his knife to slice at the brim of Plaintiff's hat she
        was wearing, after he had taken away her kitchen cart and was blocking it from her.

    7 6. Plaintiff immediately left the kitchen and did not return.

    77. Prior to these knife incidents, Defendant Freeman consistently and frequently threw
        kitchen utensils or food at Plaintiff when he was upset with her in the kitchen.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of Defendants Aaron Upham and Coyote Freeman's conduct, including
but not limited to general and non-economic damages, economic damages, prejudgment and
post-judgment interest, punitive damages, costs of this suit, including reasonable attorney fees
and costs, and such further relief as this Court may deem proper.



        COUNT VI: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
   78. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 - 76 of the
       Complaint above, as if fully set forth and contained herein and further complains against
       Defendants as follows.

                                                  8
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 9 of 10                       PageID #: 17




    79. As a result of the intentional and outrageous conduct of Defendants as aforesaid, Plaintiff
        suffered and continues to suffer severe emotional and mental pain, distress, humiliation,
        and anguish which was intentionally and negligently caused to her by Defendants.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of Defendants Aaron Upham and Coyote Freeman's conduct, including
but not limited to general and non-economic damages, economic damages, prejudgment and
post-judgment interest, punitive damages, costs of this suit, including reasonable attorney fees
and costs, and such further relief as this Court may deem proper.



         COUNT VII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

    80. Plaintiff repeats and realleges each and every allegation in Paragraphs 1 - 78 of the
        Complaint above, as if fully set forth and contained herein and further complains against
        Defendants as follows.

    81. As a result of the negligent conduct of Defendants as aforesaid, Plaintiff suffered and
        continues to suffer severe emotional and mental pain, distress, humiliation, and anguish
        which was intentionally and negligently caused to her by Defendants.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of all three Defendants' conduct, including but not limited to general and
non-economic damages, economic damages, prejudgment and post-judgment interest, punitive
damages, costs of this suit, including reasonable attorney fees and costs, and such further relief
as this Court may deem proper.



                            COUNT VIII: PUNITIVE DAMAGES
    82. The plaintiff repeats and realleges each and every allegation contained in Paragraphs 1 -
        80 of this complaint as if fully set forth and contained herein, and further complains
        against the defendant as follows:

    83. The acts of the defendant were willful, intentional, and so outrageous as to constitute
        actual and/or implied malice.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court (1) enter
judgment in favor of Plaintiff and (2) award damages sufficient to compensate for damages she
has suffered as a result of all three Defendants' conduct, including but not limited to general and
non-economic damages, economic damages, prejudgment and post-judgment interest, punitive
damages, costs of this suit, including reasonable attorney fees and costs, and such further relief
as this Court may deem proper.

                                                 9
Case 1:20-cv-00273-DBH Document 1-2 Filed 07/31/20 Page 10 of 10                    PageID #: 18




                                              -ft,\
      Dated at Farmington, Maine, this   d&           day of December, 2019.




                                                      Thomas J. Carey, Esq. (#4019)
                                                      Attorney for Plaintiff
                                                      Sanders, Hanstein & Carey, P.A.
                                                      PO Box 192
                                                      Farmington, Maine 04938
                                                      207-778-3432
                                                      tom@sandershanstein.com




                                                      Ashley T. Perry, Esq. (#5984)
                                                      Attorney for Plaintiff
                                                      Sanders, Hanstein & Carey, P.A.
                                                      PO Box 192
                                                      Farmington, Maine 04938
                                                      207-778-3432
                                                      ashley@sandershanstein.com
